United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
IMMIGRATION & CUSTOMS ENFORCEMENT, )
San Antonio, TX, Employer
)
____________________________________________ )
C.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2246
Issued: May 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decisions dated March 11 and June 30, 2008. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained any permanent impairment of her left upper
extremity causally related to her accepted left carpometacarpal sprain, left wrist sprain, or left
radiocarpal fracture, thereby entitling her to a schedule award.
FACTUAL HISTORY
Appellant, a 52-year-old special agent, injured her left thumb and left wrist on June 19,
2007 when she picked up a heavy box. The Office accepted the claim for left thumb
carpometacarpal sprain, left wrist sprain and left radiocarpal fracture.

On February 7, 2008 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her left upper extremity.
In a report dated January 22, 2008, Dr. Thilo R. Weisflog, a specialist in orthopedic
surgery, evaluated the permanent impairment to appellant’s left upper extremity. He noted that
appellant was right-hand dominant and that appellant had a significant history of previous lefthand injury of March 23, 2006 for which appellant had been declared at maximum medical
improvement on September 16, 2006 and had been issued a zero percent left upper extremity
impairment rating. Dr. Weisflog advised that appellant reached maximum medical improvement
for her June 19, 2007 injury on January 22, 2008. He found that appellant had a 12 percent
permanent impairment of the left thumb pursuant to the American Medical Association, Guides
to the Evaluation of Permanent Impairment (fifth edition) (the A.M.A., Guides). Dr. Weisflog
derived this impairment by finding a 12 percent left thumb impairment based on decreased range
of motion. Relying on Figure 16-12 at page 456, he measured 60 degrees range of motion for
joint flexion of the interphalangeal thumb joint flexion, for a one percent impairment; a 39
degree flexion for metacarpophalangeal thumb joint flexion, for a two percent impairment; a
thumb adduction of 4.0 centimeters, for a four percent thumb impairment; radial abduction of 40
degrees, for a two percent thumb impairment; and thumb resistance of 6.0 centimeters, for a
three percent thumb impairment. Dr. Weisflog completed an upper extremity impairment rating
worksheet and converted the 12 percent finger impairment pursuant to conversion Tables 16-1
and 16-2 at page 439 to find a total 5 percent left upper extremity impairment.
In a report dated February 27, 2008, an Office medical adviser reviewed Dr. Weisflog’s
January 22, 2008 report and found a zero percent impairment. He asserted that the A.M.A.,
Guides did not provide any impairment due to strains or sprains. The Office medical adviser
stated that the Office did not recognize those conditions as being permanent in nature and could
not be the basis of an impairment award.
By decision dated March 11, 2008, the Office denied appellant’s claim for a schedule
award. It found that the medical evidence of record did not support that she had sustained an
employment-related permanent impairment.
By letter postmarked April 14, 2008, appellant requested a review of the written record.
By decision dated June 30, 2008, the Office’s Branch of Hearings and Review denied
appellant’s request for a review of the written record. It found that her request was postmarked
April 14, 2008, which was more than 30 days after the issuance of the Office’s March 11, 2008
decision, and that she was not entitled to a review of the record as a matter of right. The Office
considered the matter in relation to the issue involved and denied appellant’s request on the
grounds that the issue was factual and medical in nature and could be addressed through the
reconsideration process by submitting additional evidence.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 sets forth
the number of weeks of compensation to be paid for permanent loss, or loss of use of the
members of the body listed in the schedule. Where the loss of use is less than 100 percent, the
amount of compensation is paid in proportion to the percentage loss of use.2 However, the Act
does not specify the manner in which the percentage of loss of use of a member is to be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating
schedule losses.3
ANALYSIS
The Board finds that the case is not in posture for decision.
The Office denied appellant’s request for a schedule award based on the Office medical
adviser’s February 27, 2008 impairment evaluation. The Office medical adviser reviewed the
January 22, 2008 report of Dr. Weisflog and determined that appellant did not sustain any
permanent impairment to her left thumb. He stated that the A.M.A., Guides do not provide any
impairment due to strains or sprains and that the Office does not recognize these conditions as
being permanent in nature. The Board notes that the fact that there is no specific provision for an
impairment based on strains or sprains in the A.M.A., Guides does not warrant a conclusion that
such an award is precluded. The Act provides that loss of use of the thumb is compensable by
schedule award.4 The Board routinely reviews schedule award claims for which the accepted
condition is sprain or strain and has recognized that a sprain/strain may result in a permanent
impairment.5 Moreover, the record reflects that appellant’s injury was accepted for a left thumb
radiocarpal fracture.
Upon reaching maximum medical improvement, the evidence ordinarily permits a
determination to be made as to the degree of permanent loss of use of the scheduled member.6
Dr. Weisflog noted that appellant had reached maximum medical improvement on
June 19, 2007. He obtained measurements to rate appellant’s left thumb impairment arising from
1

See 5 U.S.C. § 8107(c).

2

Id. at § 8107(c)(19).

3

20 C.F.R. § 10.404.

4

5 U.S.C. § 8107(c)(6).

5

See R.H., Executrix of the Estate of B.H., 59 ECAB ___ (Docket No. 07-2286, issued September 19, 2008). The
Office accepted the claim for left ankle sprain, the Board affirmed a schedule award for 27 percent permanent
impairment of the left lower extremity. See also Linda R. Sherman, 56 ECAB 127 (2004), the Office accepted the
claim for left shoulder sprain, the Board affirmed a schedule award for eight percent permanent impairment of the
left upper extremity. Jesse Mendoza, 54 ECAB 802 (2003), the Office accepted the claim for knee, leg and lumbar
sprain and contusions of the face, scalp and neck, the Board affirmed schedule awards for one percent impairment of
the right lower extremity and five percent impairment of the left lower extremity.
6

Michael Vining (Kevin M. Vining), 52 ECAB 354 (2001).

3

her accepted injury pursuant to indicated figures and tables of the A.M.A., Guides. The method
for calculating motion impairments for individual digits is outlined in subsection 16.4c of the
A.M.A., Guides, at page 452, which states:
“The motion impairment pie charts are used for motion impairment calculation of
a specific joint. Because the same relative value scale is applied to each motion
unit and to its components, the impairment values derived for each are added
directly together to obtain the total motion impairment of a specific joint. The
total impairment value of a motion unit is obtained by adding the impairment
values contributed by its two component movements (e.g., impairment of
flexion/extension motion unit equals IF percent plus IE percent)….” (Emphasis in
the original.)
Dr. Weisflog found that appellant had a 12 percent left thumb impairment based on
decreased range of motion in accordance with Figure 16-12 at page 456 of the A.M.A., Guides.
He noted a one percent impairment for joint flexion of the interphalangeal thumb joint flexion; a
two percent impairment based on decreased metacarpophalangeal thumb joint flexion; a four
percent thumb impairment for decreased thumb adduction; a two percent impairment for
diminished radial abduction, and a three percent impairment based on thumb resistance.
Although he calculated appellant’s 12 percent left thumb extremity impairment by properly
referencing the applicable standards of the A.M.A., Guides relating to range of motion deficits of
the left thumb, the Office medical adviser erred by failing to consider these findings.
Dr. Weisflog’s report makes note of range of motion deficits relating to appellant’s left thumb
which clearly indicate that appellant sustained permanent impairment due to his accepted injury.
Although Dr. Weisflog converted the 12 percent left thumb impairment to a 5 percent left upper
extremity impairment, the report does not explain the basis for such conversion. Dr. Weisflog
stated that there was no impairment at the level of the wrist or hand. Therefore, any schedule
award would be for impact to the left thumb.7
Furthermore, Dr. Weisflog noted that appellant had a previous injury to the left upper
extremity which had reached maximum medical improvement and had been rated to be a zero
percent permanent impairment. The Office did not address this preexisting injury in the denial of
appellant’s claim for a schedule award. In determining the amount of a schedule award for a
member of the body that sustained an employment-related permanent impairment, preexisting
conditions are to be included.8
Accordingly, the Office’s March 11, 2008 decision will be set aside and the case
remanded to the Office for further development as to appellant’s left thumb impairment
consistent with the standards of the A.M.A., Guides.9

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4a (March 2005).

8

Mike E. Reid, 51 ECAB 543 (2000).

9

In light of the Board’s remand of the March 11, 2008 schedule award decision, the Office’s June 30, 2008
decision denying an oral hearing is rendered moot.

4

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 11, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: May 15, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

